DETAILED ACTION
1. 	This request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5 November 2021 has been entered.  In addition, this action is in response to amendments and arguments filed  Office Action is in response to the amendments filed 5 November 2021 for application 15/646665 filed on 11 July 2017. Currently claims 1-5, 8-12, 15-18, and 21-30 are pending. Claims 6, 7, 13, 14, and 19 and 20 have been canceled. Claim 30 is new. Previous claim objections have been withdrawn in light of the amendments; however, new claim objections have been set forth in response to the amendments.

Response to Arguments
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive. 

Specifically, the Applicants Argue:
Without conceding to the propriety of the rejection, and solely to advance prosecution, claim 1 has been amended to recite "in response to receiving the confirmation, generating, by the one or more processors, an updated set of rules based on the fixed version of the post-update dataset." Claims 8 and 15 have been amended to recite a similar feature using respective language. Neither Muslu nor Kaur teach or suggest this feature. … More specifically, Muslu's 

Examiner’s Response:
The Examiner respectfully disagrees, noting that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II).  Specifically, Muslu does teach "receiving by the one or more processors, a confirmation that the fixed version of the post-update dataset is correct from the client device; and in response to receiving the confirmation, generating, by the one or more processors, an updated set of rules based on the fixed version of the post-update dataset” because he teaches that the user/client device provides feedback (a confirmatory response) that specifies whether a change in any data element in the modified dataset is correct or not (including that a previously fixed updated dataset is actually correct) such that the continuous data testing system uses this information to modify the set of rules (test queries either by forming new/modified rules or deleting rules on the basis of this feedback on the correctness or non-correctness of data In the dealership example, CDT extracts a test query from monthly reports that computes the hypothetical profit of selling the entire inventory. In the history of the application’s execution, this profit has been between 15% and 25% of the cost of all the cars. So CDT creates the following test query, among others:…, The user can interact with these views to send feedback to CDT, for example indicating that a test failure is not indicative of an error…. When the user discovers an error, correcting the error resolves the test and removes the warning., Finally, CDT can automatically mine tests from the history of queries and results in past executions of the application (and even from the source code of the application). The most commonly run queries can be generalized into tests, while test queries whose failure does not cause users to fix errors can be removed from the test suite.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, 21, 23, and 25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 10, 16, 21, 23, and 25  recites the limitation “the fixed dataset”  in lines 6, 6, 8, 9, and 9, respectively  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “the fixed version of the post-update dataset”. 

Claim Objections
Claims 5, 12, and 18 are objected to because of the following informalities:  
Each of claims 5, 12, and 18 recites “third input data entry” which should read instead “second input data entry”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 9, 11, 15, 17, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muslu et al. (“Preventing Data Errors with Continuous Testing”, ISSTA’ 15, 13-17 July 2015, pp. 373-384), hereinafter referred to as Muslu.

In regards to claim 1, Muslu teaches A computer-implemented method, comprising: receiving, by one or more processors, an initial dataset, wherein the initial data set is generated by a first execution of software on a client device and the initial dataset is known to be correctly generated by the first execution of the software on the client device; ([pp. 374-375, Section 2, Figure 2],  This paper addresses a particular kind of data errors that are introduced with erroneous updates into an otherwise sound database used by a software system. (… . However, our goal is not to identify these, but rather to detect new errors that may be introduced.) … The car data, including inventory, dealer costs, and prices are kept in a database, and each car bay in the showroom has a digital price display that loads directly from the database. The system also handles billing, monthly profit reporting, and other services. The owner, billing department, and sales personnel have a simple front-end application for interfacing with the database…. We propose CDT, a testing based approach to catching and preventing such errors. CDT uses the history of the application’s execution to log queries executed on the internal database, (e.g., by the billing department or in generating monthly profit reports) to generate test queries., wherein an initial data set consists of data generated from previous executions of software on a client device (e.g., front-end application of a car dealership, including a first execution) such that this dataset includes the database used by the front-end application (Figure1) along with the logged results of SQL queries applied to the internal database such that this dataset is known to be correct because this validity is a predicate to the initiation of the continuous data testing but also because after each cycle of testing (Figure 2), all errors are resolved/removed (including, for example, correction/modification of continuous data testing parameters).) generating, by the one or more processors, an initial set of rules from the initial dataset; ([pp. 374-375, Section 2, p. 376, Section 3.2], We propose CDT, a testing based approach to catching and preventing such errors. CDT uses the history of the application’s execution to log queries executed on the internal database, (e.g., by the billing department or in generating monthly profit reports) to generate test queries…. . In the history of the application’s execution, this profit has been between 15% and 25% of the cost of all the cars. So CDT creates the following test query, among others: …, Good test candidates are commonly run queries whose aggregates, such as MAX, SUM, AVG, do not change significantly over time. In the car dealership example, reasonable tests include averaging all car prices, summing the total number of cars, computing the expected profit on the sales of each car, each car model, each car make, and all the cars together, as well as many other queries. If the price of a particular model remains constant for a long time, another relevant test can verify this price exactly., wherein an initial set of rules is generated by mining the initial dataset such that this mining generates rules associated with discerned patterns (data semantics) in the initial dataset (for example that the profit has historically been between 15% and 25% which is a rule applied as a test in continuous data testing).) receiving, by the one or more processors, a post-update dataset, wherein the post-update data set is generated by a second execution of the software on the client device after the software on the client device is updated;  ([pp. 374-375, Figure 1, Figure 2] This paper addresses a particular kind of data errors that are introduced with erroneous updates into an otherwise sound database used by a software system. (… . However, our goal is not to identify these, but rather to detect new errors that may be introduced.)… The dealership owner wishes to reduce by 30% the prices of all cars currently priced between $10K and $15K, but makes a typographical mistake and enters a wrong number into his front-end application., wherein, in response to the modification/update of application software (front-end application) on a client device, a new data in the form of the modification/alteration of at least one of the data entries (Figure 1) and wherein it is noted that the updated dataset may also include any log queries and reports that are generated in response to the frontend application  determining, by the one or more processors, the post-update dataset is different than the initial dataset; ([pp. 377, Section 3.3] SimpleCDT: Test only after changes. The first improvement is to only execute tests when application data changes. When changes are infrequent, SimpleCDT results in much lower overhead than NaïveCDT., wherein the continuous data testing is engaged only in response to the determination (in the computer framework) that there is a data change in the dataset (SmartCDT).) in response to determining that the post-update data set is different than the initial data set, determining, by the one or more processors, that the post-update dataset is incorrect using the initial set of rules; transmitting, by the one or more processors, an alert that the post-update dataset is incorrect to the client device; ([pp. 374-375, p. 377, Section 3.4, Figure 2] CDT executes test queries in the background continuously, warning the user whenever a data change makes a test fail., To effectively display test failure results, CDT integrates into the application’s UI and highlights data that is potentially causing an error (data touched by the failing test), and, if appropriate, the recent changes that affected this data. This makes it clear to the user that there may be a problem, where the problem likely resides, and what caused it., wherein the continuous data testing system (in response to the occurrence of a data change in the database) applies the rules/tests/queries to the new/updated/modified dataset to determine if that new data/modified dataset fails any of the tests/rules and sends a notification/alert to the user (client device) that the modified/updated dataset (i.e., including at least one data entry) has failed at least one rule/query/test such that this message includes a characterization of the failure  along with an indication of the likely cause.)  receiving, by the one or more processors, a fixed version of the post-update dataset from the client device in response to transmitting the alert that the post-update dataset is incorrect to the client device; ([pp. 376, Section 3, Figure 2] The user can interact with these views to send feedback to CDT, for example indicating that a test failure is not indicative of an error…. When the user discovers an error, correcting the error resolves the test and removes the warning., wherein, in response to receiving the warning/alert, the user corrects the mistake in the dataset for those data elements that he/she views as being truly in error (i.e., the erroneously modified updated dataset in response to a change in the frontend application is corrected by the user at his/her client device and incorporated/received into the database thereby forming a fixed version of the post-update dataset generated/received from/by the user/client device).) receiving by the one or more processors, a confirmation that the fixed version of the post-update dataset is correct from the client device; and in response to receiving the confirmation, generating, by the one or more processors, an updated set of rules based on the fixed version of the post-update dataset. ([p. 375, Section 2, p. 376, Section 3, p. 376, Section 3.2, Figure 2] In the dealership example, CDT extracts a test query from monthly reports that computes the hypothetical profit of selling the entire inventory. In the history of the application’s execution, this profit has been between 15% and 25% of the cost of all the cars. So CDT creates the following test query, among others:…, The user can interact with these views to send feedback to CDT, for example indicating that a test failure is not indicative of an error…. When the user discovers an error, correcting the error resolves the test and removes the warning., Finally, CDT can automatically mine tests from the history of queries and results in past executions of the application (and even from the source code of the application). The most commonly run queries can be generalized into tests, while test queries whose failure does not cause users to fix errors can be removed from the test suite., wherein the user/client device provides feedback (a confirmatory response) that specifies whether a change in any data element in the modified dataset is correct or not  such that the continuous data testing 

In regards to claim 2, the rejection of claim 1 is incorporated and Muslu further teaches further comprising: receiving, by the one or more processors, an input data entry from the client device; and transmitting, by the one or more processors, a noncompliance message to the client device indicating that the input data entry does not comply with any rule in the updated set of rules.   ([p. 377, Section 3.4, Figure 2] To effectively display test failure results, CDT integrates into the application’s UI and highlights data that is potentially causing an error (data touched by the failing test), and, if appropriate, the recent changes that affected this data. This makes it clear to the user that there may be a problem, where the problem likely resides, and what caused it. wherein a user (at the client device) receives a notification/alert that a data 

In regards to claim 4, the rejection of claim 1 is incorporated and Muslu further teaches further comprising: 161505US01 Atty. Dkt. No. 1933.4200000 -26- determining, by the one or more processors, that an input data entry received from the client device does not comply with any rule in the updated set of rules; transmitting, by the one or more processors, a noncompliance message to the client device indicating that the input data entry does not comply with any rule in the updated set of rules; ([pp. 374-375, Figure 2] CDT executes test queries in the background continuously, warning the user whenever a data change makes a test fail., wherein the continuous data testing system sends a warning to the user client device when any data element (of the modified dataset) fails to comply with any rule/test/query in the set of such rules/tests/queries and wherein the rule/query/test set that is applied is an updated set relative to any previous cycle of testing.) and discarding, by the one or more processors, the input data entry in response to receiving an indication from the client device that the input data entry is incorrect. ([p. 373, Section 1, pp. 374-375, Figure 2] CDT’s warnings are precise and timely, increasing the likelihood that the users associate the warning with the responsible data change and correct not only the data error but also the underling root cause (as opposed to some manifesting side effect) of the error., CDT can be made highly efficient and responsive and quickly warns the user when application operations unexpectedly affect the data. CDT does not interfere with the update execution, but instead quickly warns the user about potentially erroneous updates, allowing the user to correct the errors. This allows proper updates to execute quickly and for the database to remain responsive., wherein a user/client device corrects both the underlying software-related error and the data error upon receiving an error warning due to a test failure such that the act of correcting erroneous data is an act of discarding the data entry having the discovered error.) 

Claim 8 is also rejected because it is just a computer processor system with memory implementation of the same subject matter of claim 1 which can be found in Muslu. It is noted that claim 8 also recites a memory that is also found in Muslu (for example, the ConTest system [p. 376, Section 3, p. 377, Section 3.3, Figure 2]).

 Claim 9/8 is also rejected because it is just a computer processor system with memory implementation of the same subject matter of claim 2/1 which can be found in Muslu. 

Claim 11/8 is also rejected because it is just a computer processor system with memory implementation of the same subject matter of claim 4/1 which can be found in Muslu. 

Claim 15 is also rejected because it is just a computer readable memory with instructions of the same subject matter of claim 1 which can be found in Muslu. It is noted that claim 15 also recites a computer readable memory with computer code can be found in Leung (for example, the ConTest system [p. 376, Section 3, p. 377, Section 3.3, Figure 2]).

Claim 17/15 is also rejected because it is just a computer readable memory with instructions implementation of the same subject matter of claim 4/1 which can be found in Muslu. 

In regards to claim 21, the rejection of claim 1 is incorporated and Muslu further teaches further comprising: receiving, by the one or more processors, an input data entry from the client device; determining, by the one or more processors, that the input data entry does not comply with any rule in the updated set of rules; ([p. 377, Section 3.4, Figure 2] To effectively display test failure results, CDT integrates into the application’s UI and highlights data that is potentially causing an error (data touched by the failing test), and, if appropriate, the recent changes that affected this data. This makes it clear to the user that there may be a problem, where the problem likely resides, and what caused it. wherein the continuous data testing system receives/evaluates any data element/entry in a modified/updated dataset by applying the set of rules (updated relative to any previous cycle of testing) and sends to the user (at the client device) a notification/alert that a data entry in a modified dataset has failed at least one of these rule/query/tests.)   receiving, by the one or more processors, a confirmation that the input data entry is correct from the client device; ([p. 376, Section 3, p. 376, Section 3.2, Figure 2]  The user can interact with these views to send feedback to CDT, for example indicating that a test failure is not indicative of an error. CDT then uses this information to improve its tests., If the price of a particular model remains constant for a long time, another relevant test can verify this price exactly. If the user were to change the price and receive a CDT warning, it is trivial for the user to acknowledge that, although unusual, the price has changed, and CDT can remove or update the test., wherein, upon receiving an alert that a data entry may be in error by the continuous data testing system (as result of a failure/noncompliance of a test/rule), the user/client device can provide feedback (confirmation) to the system that the data entry is actually correct.)  adding, by the one or more processors, the input data entry to the fixed dataset thereby generating an updated fixed dataset in response to the receiving the confirmation that the input data entry is correct from the client device; ([pp. 374-375, Section 2, Figure 1, Figure 2] This paper addresses a particular kind of data errors that are introduced with erroneous updates into an otherwise sound database used by a software system. (… . However, our goal is not to identify these, but rather to detect new errors that may be introduced.)…, The user can interact with these views to send feedback to CDT, for example indicating that a test failure is not indicative of an error. CDT then uses this information to improve its tests. When the user discovers an error, correcting the error resolves the test and removes the warning.., wherein the continuous data testing system treats any (modified) data element (new data entry) previously flagged as being erroneous by the CDT as being correct data in response to the user/client device feedback by retaining (not discarding) that data element in the (updated) dataset for future cycles of continuous data testing such that this leads to an updated fixed dataset by virtue of the dataset having been previously corrected/fixed in any previous cycle of testing but also by virtue of the updated recognition by the CDT that that data entry is actually correct for use in subsequent testing cycles (in other words, (1) an initial internal data set that is known/presumed to be correct is modified, (2) the software execution creates a modified data set, (3) the modified dataset is presumed to be correct if it passes all tests or if a user provides feedback to indicate that it is correct given an initial flag of noncompliance, (4) the correct modified dataset is an updated fixed dataset which may be modified by future software executions).)  generating, by the one or more processors, a new rule based on the updated fixed dataset; and storing, by the one or more processors, the new rule in the updated set of rules, wherein the new rule is configured to be used by the one or more processors to determine whether a second input data entry complies with the new rule.  ([pp. 376, Section  The user can interact with these views to send feedback to CDT, for example indicating that a test failure is not indicative of an error. CDT then uses this information to improve its tests. When the user discovers an error, correcting the error resolves the test and removes the warning.., If the price of a particular model remains constant for a long time, another relevant test can verify this price exactly. If the user were to change the price and receive a CDT warning, it is trivial for the user to acknowledge that, although unusual, the price has changed, and CDT can remove or update the test., wherein, in response to a user providing feedback that indicates that a new data entry labeled to be noncompliant with tests/rules is actually correct, the system learns from that feedback to improve/modify/update tests such that any modification of a test is the formation of a new rule in the set of rules/tests with the new/modified tests/rules applied to future input data entries/records.) 

Claim 23/8 is also rejected because it is just a computer processor system with memory implementation of the same subject matter of claim 21/1 which can be found in Muslu.

Claim 25/15 is also rejected because it is just a computer readable memory with instructions implementation of the same subject matter of claim 21/1 which can be found in Muslu. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muslu, in view of Bekri et al. (“Assuring Data Quality by Placing the User in the Loop”, 2016 International Conference on Computational Science and Computational Intelligence, 2016, pp. 468-471), hereinafter referred to as Bekri,

In regards to claim 3, the rejection of claim 1 is incorporated and Muslu further teaches further comprising: determining, by the one or more processors, that an input data entry received from the client device complies with a rule in the initial updated set of rules; … determination that the input data entry complies with the rule in the updated set of rules ([pp. 374-375, Section 2, p. 376, Section 3, Figure 1, Figure 2] This paper addresses a particular kind of data errors that are introduced with erroneous updates into an otherwise sound database used by a software system. (… . However, our goal is not to identify these, but rather to detect new errors that may be introduced.)…, We developed CONTEST, a CDT prototype, based on the architecture presented in Figure 2. CDT communicates with the database via triggers that fire on data change events. When tests fail, CDT issues a warning to the application to either highlight the potential data error within the application’s view or to generate a separate view of the data.,  wherein any modified data entry (new data) which passes the (continually updated) tests/rules/queries is not flagged as in error, is therefore not subject to potential removal/further modification due to a test failure and is retained in the (updated) internal database for future cycles of continuous data testing (in other words, (1) an initial internal data set that is known/presumed to be correct is modified, (2) the software execution/modification creates a modified internal data set, (3) the modified dataset is presumed to be correct if it passes all tests, (4) the correct modified dataset is an updated initial dataset which may be modified by future software executions/modification).)  
However, Muslu does not explicitly disclose … adding, by the one or more processors, the input data entry to the fixed dataset in response to the … Although Muslu teaches the generation of an updated/corrected dataset over time in response to (generated from) the modification/execution of a client application such that any lack of compliance of a data entry to a rule/test leads to its removal/correction from/in the dataset, he does not explicitly disclose an updating of that dataset in which a new data entry is added in response to a determination that the new data entry complies with all rules. 
However, Bekri, in the analogous environment of the automated improvement/quality assurance of data sets, teaches  further comprising: determining, by the one or more processors, that a second input data entry received from the client device complies with a rule in the initial set of rules; adding, by the one or more processors, the input data entry to the fixed dataset in response to the determination that the input data entry complies with the rule in the updated set of rules.  ([p. 468, Section I, p. 469, Section III, Figure 2, Figure 3], After the data cleaning, a corrected data set is the result. The problem is that this correct data set is only valid until a new data set… The process catches errors before adding them to the data set by integrating a quality assurance process with the user in the loop., Figure 3 illustrates the quality assurance process with the user in the loop. The first step in the process is to analyze the data set. Data mining algorithms can help analyze the complete data set, find patterns and derive interesting rules., As a result, the incorrect data record is not added to the data set., wherein, in response to receiving an indication a correct data set is configured to receive new data (entries) that have been determined to be correct from the application of pattern-based rules derived from the (correct) dataset such that a new data record (second input data entry) that complies with these rules is automatically inserted/added (Figure 2) into the initial data set to form an updated data set.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muslu to incorporate the teachings of Bekri to add a new data entry that complies with all rules to the fixed dataset from which rules are derived. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of finding and correcting erroneous data in an adaptive quality assurance process that enables the continuous update of a data set with entries that are known to be correct (Bekri, [Abstract, pp. 470-471, Section IIIA, Figure 1]).

In regards to claim 5, the rejection of claim 4 is incorporated and Muslu further teaches wherein the indication that the input data entry is … is the receipt of a third input data entry from the client device.   ([p. 376, Section 3, Figure 2] The user can interact with these views to send feedback to CDT, for example indicating that a test failure is not indicative of an error. CDT then uses this information to improve its tests. When the user discovers an error, correcting the error resolves the test and removes the warning., wherein the continuous data testing system receives feedback (third input data entry) from the user at a client device that indicate whether the error warning is actually indicative of an error .)
However, Muslu does not explicitly disclose … incorrect… Although Muslu teaches that the user communicates to the continuous data testing system that the data entry marked as incorrect is actually correct, he does not disclose that the user may in addition communicate a message that the incorrect data was properly marked as being incorrect. 
However, Bekri, in the analogous environment of the automated improvement/quality assurance of data sets, teaches  wherein the indication that the input data entry is incorrect is the receipt of a third input data entry.  ([p. 469, Section III, p. 471, Section IIIA, Figure 2, Figure 3, Figure 5], Figure 3 illustrates the quality assurance process with the user in the loop. The first step in the process is to analyze the data set. Data mining algorithms can help analyze the complete data set, find patterns and derive interesting rules., As type of the vehicle, the user erroneously indicated a "limousine" instead of a “SUV”. The trained model will make the prediction "SUV" for the attribute type. Therefore, an error notification automatically will be shown to the user. This gives the user the possibility to correct the error directly. As a result, the incorrect data record is not added to the data set., wherein, in response to receiving an indication that a data entry may be in error (as determined from the non-compliance of a rule derived from patterns associated with a dataset), the user sends a corrected (third) data entry which is accepted by the system in lieu of the incorrect (second) data entry and therefore serves as an indication that the second data entry is incorrect.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muslu to incorporate the teachings 

Claim 10/8 is also rejected because it is just a computer processor system with memory implementation of the same subject matter of claim 3/1 which can be found in Muslu and Bekri.

Claim 12/11 is also rejected because it is just a computer processor system with memory implementation of the same subject matter of claim 5/4 which can be found in Muslu and Bekri. 

Claim 16/15 is also rejected because it is just a computer readable memory with instructions implementation of the same subject matter of claim 3/1 which can be found in Muslu and Bekri. 

Claim 18/17 is also rejected because it is just a computer readable memory with instructions implementation of the same subject matter of claim 5/4 which can be found in Muslu and Bekri.

Claim 22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Muslu, in view of Roth et al. (US2008/0140602, 12 June 2008), hereinafter referred to as Roth.

In regards to claim 22, the rejection of claim 21 is incorporated and Muslu does not further teach wherein the confirmation includes a client device-defined rule.  The user in Muslu does not provide feedback in the form of the specification/definition of a rule/test. 
However, Roth, in the analogous art of performing data validation using rules, teaches  wherein the confirmation includes a client device-defined rule. ([0035, 0045, Figure 2], The rule engine 14 provides the generated data rules to a rule repository 10. A rule editor user interface 6 allows the user to edit, modify and delete the generated data rules. For instance, the user may inspect data records that deviate from the generated data rules in the deviation detection user inter face 18 and then edit the generated rules in the rule editor user interface 6 based on an analysis of the deviant records and logic of the generated data rules.,
The rule engine 14 may determine (at block 216) automatically or in response to user selection redundant rules or untypical records generated by the different algorithms in the combined set of data rules. For instance, the deviation detection user interface 18 may display information on untypical records to allow the user to consider these untypical records as hints to conjure new rules that may be entered manually., wherein, in response to receiving an indication of data record deviations and associated generated rules, the user may make edits/modifications  (client-device defined rule) to those rules based on the user analysis of particular deviations and the logic associated with the rule corresponding to that deviation (noncompliance) such that the user modification of that rule is being interpreted as modifying an outcome in the declaration of that deviation by that rule with the storage of the modified rule in the rule repository (Figure 2) corresponding to a confirmation that the declaration of a deviation by the original rule was in error (i.e., required modification) so that that rule may be used for further data testing.) 


Claim 24/23 is also rejected because it is just a computer processor system with memory implementation of the same subject matter of claim 22/21 which can be found in Muslu and Roth. 

Claim 26/25 is also rejected because it is just a computer readable memory with instructions implementation of the same subject matter of claim 22/21 which can be found in Muslu and Roth. 

In regards to claim 27, the rejection of claim 1 is incorporated and Muslu further teaches wherein the generating further comprises: determining, by the one or more processors, a set of patterns from the initial data set; ([p. 376, Section 3.2, p. 381, Section 6, Figure 2] Good test candidates are commonly run queries whose aggregates, such as MAX, SUM, AVG, do not change significantly over time. In the car dealership example, reasonable tests include averaging all car prices, summing the total number of cars, computing the expected profit on the sales of each car, each car model, each car make, and all the cars together, as well as many other queries. If the price of a particular model remains constant for a long time, another relevant test can verify this price exactly. If the user were to change the price and receive a CDT warning, it is trivial for the user to acknowledge that, although unusual, the price has changed, and CDT can remove or update the test., In our user study, we observed that CDT not only minimizes the number of errors that entry tasks introduce, but also helps users identify and fix common error patterns. Our experiments showed that several data entry errors follow specific patterns. For example, users often omitted periods and negative signs. wherein query mining applied to the initial dataset (internal database with log queries and reports) determine data patterns (for example, expected profit, aggregates of attributes such as MAX, SUM, AVG, or a stable price pattern over a significant period of time.) selecting, by the one or more processors, a subset of patterns from the set of patterns based on each pattern in the subset of patterns … in the initial data set; ([p. 376, Section 3.2, p. 381, Section 6, Figure 2] Good test candidates are commonly run queries whose aggregates, such as MAX, SUM, AVG, do not change significantly over time. In the car dealership example, reasonable tests include averaging all car prices, summing the total number of cars, computing the expected profit on the sales of each car, each car model, each car make, and all the cars together, as well as many other queries. If the price of a particular model remains constant for a long time, another relevant test can verify this price exactly. If the user were to change the price and receive a CDT warning, it is trivial for the user to acknowledge that, although unusual, the price has changed, and CDT can remove or update the test., In our user study, we observed that CDT not only minimizes the number of errors that entry tasks introduce, but also helps users identify and fix common error patterns. Our experiments showed that several data entry errors follow specific patterns. For example, users often omitted periods and negative signs., wherein different subsets of patterns are identified within the dataset (e.g., different profit patterns for different subsets of cars) and   Reply to Office Action of June 18, 2020Application No. 15/646,665generating, by the one or more processors, the initial set of rules from the … patterns.  ([pp. 374-375, Section 2, p. 376, Section 3.2,], We propose CDT, a testing based approach to catching and preventing such errors. CDT uses the history of the application’s execution to log queries executed on the internal database, (e.g., by the billing department or in generating monthly profit reports) to generate test queries…. . In the history of the application’s execution, this profit has been between 15% and 25% of the cost of all the cars. So CDT creates the following test query, among others: …, Good test candidates are commonly run queries whose aggregates, such as MAX, SUM, AVG, do not change significantly over time. In the car dealership example, reasonable tests include averaging all car prices, summing the total number of cars, computing the expected profit on the sales of each car, each car model, each car make, and all the cars together, as well as many other queries. If the price of a particular model remains constant for a long time, another relevant test can verify this price exactly., wherein a set of rules in the form of tests/queries are generated from the patterns (e.g., aggregate information across certain attributes in the data records.)
However, Muslu does not explicitly teach …complying with a threshold number of data entries …; … subset of. Although Muslu teaches the derivation of rules/tests from pattern information (including subsets of patterns) discerned from the initial dataset, he does not explicitly teach that the determination of a subset of patterns according to threshold number of 
However, Roth, in the analogous art of performing data validation using rules, teaches wherein the generating further comprises: determining, by the one or more processors, a set of patterns from the initial data set; selecting, by the one or more processors, a subset of patterns from the set of patterns based on each pattern in the subset of patterns complying with a threshold number of data entries in the initial data set; and   Reply to Office Action of June 18, 2020Application No. 15/646,665generating, by the one or more processors, the initial set of rules from the subset of patterns. ([0032, 0038, 0042, 0043, 0047, Figure 2] The rule discovery user interface 16 provides a user interface to a user that allows the user to specify parameters for the rule engine 14, such as a minimum confidence level, minimum support level, minimum lift, and maximum rule length for generated rules and one or more data mining algorithms for the rule engine 14 to use. A Support level indicates a minimum number or percentage of records of the analyzed records that must satisfy the determined data rule., The data rules generated by data mining association rule algorithms may follow the form of if one or more fields have certain predictor conditions, then a predicted field has a predicted condition or consequence., Upon initiating (at block 100) rule generation operations, the rule engine 14 receives (at blocks 102 and 104) a data set having records from which to generate rules and a user entered or default minimum confidence level, minimum support level, minimum lift, and maximum rule length settings for rule generation., The data mining engine 15 then applies (at block 108) a data mining algorithm to generate the data rules, where each rule provides a predicted condition for one predicted field based on one or more predictor conditions in at least one other predictor field. The rules may be in the PMML model format. The data mining engine 15 may further determine (at block 110) qualifying rules that satisfy the specified confidence and support level conditions., The path to each node provides predicates or conditions for one or more predictor columns that produce a predicted condition (or value) in the predicted column. Predicates may comprise conditions involving fields, compound predicates, simple predicates, set predicates, a TRUE or a FALSE, etc. For the nodes in a classification model, the data mining engine 15 may determine those nodes whose predication infers the column condition that satisfies the specified confidence and Support levels and then builds a data rule from the decision path leading to the node satisfying the confidence and Support levels., wherein an initial data set is mined/analyzed to determine patterns which may be indicative of a rule candidate such that these patterns include statistical associations between attributes of the initial data set (predicate-predicted conditions associations across fields of data entries represented, for example, in a tree classification algorithm) and wherein an initial set of rules is generated from those patterns by first determining the support level associated with a statistical association (interpreted as being the number of patterns in a subset of patterns that provide support for/comply with the corresponding statistical associations), and then determining those patterns/rules (initial set of rules) which satisfy a minimum support level (i.e., a minimum number of patterns in a subset of patterns from which the rule is derived).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muslu to incorporate the teachings of Roth to determine a set of patterns from the initial data set, to select a subset of patterns from the set of patterns based on each pattern in the subset of patterns complying with a threshold number of data entries in the initial data set, and to   Reply to Office Action of June 18, 2020Application No. 15/646,665generate the initial set of rules from the subset of patterns. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of validating business data records having 

In regards to claim 28, the rejection of claim 27 is incorporated and Muslu does not further teach  wherein the determining the set of patterns from the initial data set further comprises: determining, by the one or more processors, the set of patterns from the initial data set based on each pattern in the set of patterns being less than a threshold number of pattern elements. Muslu does not explicitly disclose that the determination of patterns of the data (e.g., aggregate attributes) must have less than a threshold number of elements.
However, Roth, in the analogous art of performing data validation using rules, teaches wherein the determining the set of patterns from the initial data set further comprises: determining, by the one or more processors, the set of patterns from the initial data set based on each pattern in the set of patterns being less than a threshold number of pattern elements. ([0032, 0042, 0054, Figure 2]  The rule discovery user interface 16 provides a user interface to a user that allows the user to specify parameters for the rule engine 14, such as a minimum confidence level, minimum support level, minimum lift, and maximum rule length for generated rules and one or more data mining algorithms for the rule engine 14 to use., Upon initiating (at block 100) rule generation operations, the rule engine 14 receives (at blocks 102 and 104) a data set having records from which to generate rules and a user entered or default minimum confidence level, minimum support level, minimum lift, and maximum rule length settings for rule generation., FIG. 8 illustrates an example of the associative rules generated at block 108 using values of maximum length=2. minimum support=2% and minimum confidence=90%. These rules shown in FIG. 8 are generated by the data mining engine 15 based on patterns in the data., wherein an initial data set is mined/analyzed to determine patterns which may be indicative of a rule candidate such that these patterns include statistical associations between attributes of the initial data set (predicate-predicted conditions associations across fields of data entries represented, for example, in a tree classification algorithm) and wherein the length of a rule candidate is required to be less than a maximum length (interpreted as corresponding to a number of pattern elements such as fields used to form that candidate rule as can be seen in Figure 8 where the maximum rule length is 2 and two fields are used in each rule for which the corresponding recited threshold would be 3).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muslu to incorporate the teachings of Roth to generate the initial set of rules from a subset of patterns discerned in a dataset in which the number of data entries associated with each pattern in the subset satisfies a threshold requirement and in which, for each pattern, the number of pattern elements must be less than a threshold. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of validating business data records having multiple fields through the automatic generation of rules based on data patterns across those fields and tailored to user specifications such as maximum rule length (Roth, [0006, 0013, 0017]).

In regards to claim 29, the rejection of claim 1 is incorporated, and Muslu does not further teach determining, by the one or more processors, a set of patterns from the initial data set; ranking, by the one or more processors, the set of patterns based on a percentage of the initial data set that complies with each respective pattern; and wherein the generating further comprises: generating, by the one or more processors, the initial set of rules according the ranked set of patterns. In other words, Muslu does not disclose a ranking of rules based on a percentage of rule compliance in the data set.
However, Roth, in the analogous art of performing data validation using rules, teaches determining, by the one or more processors, a set of patterns from the initial data set; ranking, by the one or more processors, the set of patterns based on a percentage of the initial data set that complies with each respective pattern; and wherein the generating further comprises: generating, by the one or more processors, the initial set of rules according the ranked set of patterns ([0032, 0038, 0042, 0043, 0047, Figure 2] The rule discovery user interface 16 provides a user interface to a user that allows the user to specify parameters for the rule engine 14, such as a minimum confidence level, minimum support level, minimum lift, and maximum rule length for generated rules and one or more data mining algorithms for the rule engine 14 to use. A confidence level indicates a minimum probability at which one or more predictor conditions from predictive fields infer the predicted condition for the predicted field, i.e., the certainty in the records that are analyzed by the rule engine 10 that one or more fields predict a condition in another field., The data rules generated by data mining association rule algorithms may follow the form of if one or more fields have certain predictor conditions, then a predicted field has a predicted condition or consequence., Upon initiating (at block 100) rule generation operations, the rule engine 14 receives (at blocks 102 and 104) a data set having records from which to generate rules and a user entered or default minimum confidence level, minimum support level, minimum lift, and maximum rule length settings for rule generation., The data mining engine 15 then applies (at block 108) a data mining algorithm to generate the data rules, where each rule provides a predicted condition for one predicted field based on one or more predictor conditions in at least one other predictor field. The rules may be in the PMML model format. The data mining engine 15 may further determine (at block 110) qualifying rules that satisfy the specified confidence and support level conditions., The path to each node provides predicates or conditions for one or more predictor columns that produce a predicted condition (or value) in the predicted column. Predicates may comprise conditions involving fields, compound predicates, simple predicates, set predicates, a TRUE or a FALSE, etc. For the nodes in a classification model, the data mining engine 15 may determine those nodes whose predication infers the column condition that satisfies the specified confidence and Support levels and then builds a data rule from the decision path leading to the node satisfying the confidence and Support levels., wherein an initial data set is mined/analyzed to determine patterns which may be indicative of a rule candidate such that these patterns include statistical associations between attributes of the initial data set (predicate-predicted conditions associations across fields of data entries represented, for example, in a tree classification algorithm) and wherein an initial set of rules is generated from those patterns by first determining the confidence level associated with a given pattern which is the percentage of compliance of a rule in the initial dataset since it is the probability that the predictor conditions associated with a rule infer the condition in the predicted field, and then determining those patterns/rules (initial set of rules) which satisfy a minimum confidence level (i.e., thereby ranking the patterns according to confidence level and using those that are compliant with those constraints to form the rule set).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muslu to incorporate the teachings of Roth to determine a set of patterns from the initial data se, to rank the set of patterns based on .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Muslu, in view of Kaur et al. (“Defect Prediction by Pruning Redundancy in Association Rule Mining”, International Journal of Advanced Research in Computer Science, Vol. 8, No. 5, May-June 2017, pp. 2182-2186), hereinafter referred to as Kaur.

In regards to claim 30, the rejection of claim 1 is incorporated and Muslu further teaches further comprising: determining, by the one or more processors, that … updated software on the client device is correct based on an input data entry received from the client device complying with a rule in the updated set of rules.([p. 377, Section 3.4, Figure 2] This makes it clear to the user that there may be a problem, where the problem likely resides, and what caused it. The user can review recent changes, decide if a change needs to be undone, and if another change needs to be enacted., wherein, the continuous data testing system applies the rules/tests/queries to new data to determine if that new data fails and conveys any failure (along with an indication of the likely cause) to a user to review and correct (using the computer system) recent (software) changes/updates to the client front-end application.)  
an algorithm implemented by code stored within the …. In other words, although Muslu teaches that that a modified/updated front end application (software) is determined to be erroneous or not erroneous based on the application of rules to new data entries, he does not disclose details on the code of that front end application or that the error is specifically in an algorithm of that code. 
However, Kaur, in the analogous art of predicting software defect by using association rule mining of datasets, teaches further comprising: determining, by the one or more processors, that an algorithm implemented by code stored within the updated software on the client device is correct based on an input data entry received from the client device complying with a rule in the updated set of rules  ([Abstract, p 2182, Section I, p. 2184, Section III, p. 2185, Section IV, Figure 1, A. Apriori Algorithm] Apriori algorithm is based on the discovery of association rules for predicting whether a software module is defective or not., This study focuses on association rule mining, which produces interesting relations between variables in the dataset in the form of association rules….Association rule mining means searching the attribute value conditions that frequently occur together in a dataset [2]. It tries to find possible associations between item sets in large datasets. An approach to apply association rule mining is proposed by using Apriori algorithm to predict the defects in the specific software system., Association rule mining means searching the attribute value conditions that frequently occur together in a dataset [2]. It tries to find possible associations between item sets in large datasets., We are taking Eclipse 3.1 dataset for finding the association rules between OO-metrics for getting the best predictor of fault using these rules…. Hence we got the values of performance measures of 10 different rules for predicting defective and non-defective modules., wherein association rule mining derives rules based on an analysis (data mining) of datasets absence of a defect/bug/error in specific software modules (code/algorithm), such as during software engineering/development, and wherein the initial data set in Kaur is the Eclipse 3.1 dataset associated with a (corresponding) Eclipse 3.1 software from which frequent patterns between variables in that dataset are determined along with the derivation of the associated rules and the input data entry is being interpreted as (new) data (object oriented code metrics or from which object oriented code-metrics are generated) associated with a software module (in development) on which the rules are applied to discover/predict defects (as well as to predict non-defects).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muslu to incorporate the teachings of Kaur to determine that an algorithm in updated software code is correct based on the compliance (by a data entry) to a set of rules generated from an initial dataset. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of the detection of errors in software code, such as during software development, by using association rule mining to extract rules from patterns of item sets in a dataset, particularly for large datasets (Kaur, [p. 2182, Section I, p. 2185, Section V, Figure 2, Table 2]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng et al. (“Test Selection for Result Inspection via Mining Predicate Rules”, ICSE’09, 2009, pp. 219-222) teach the derivation of software test oracles/rules using association rule data mining 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124